IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 STEPHANIE AND ROBERT HUNTER,                 : No. 148 WM 2018
                                              :
                     Petitioners              :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COURT OF COMMON PLEAS FAYETTE                :
 COUNTY, PA, JUDGE LINDA CORDARO,             :
 DA RICHARD BOWER, INVESTIGATOR               :
 JOHN MARSHALL,                               :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.